OPINION
By THE COURT:
This is an appeal on law from the judgment of the Probate Court, Darke County, Ohio, dismissing an affidavit charging R. T. Cain with contempt of court. The affiant, being the trustee under the last will and testament of- Cora Schroder, deceased, in his affidavit charged R. T. Cain, a tenant upon the farm of which the affiant is trustee, with being in contempt of court and alleged nine separate grounds, all of which relate to the mismanagement of the farm by the tenant. There are no facts alleged in the affidavit which would support a proceeding under the provisions of §10506-67 GC. The complaint is intended to be a charge for contempt of court. The allegations made in the affidavit, if proven, do not constitute contempt of court. For any acts of mismanagement committed by the tenant the trustee will be required to pursue other legal or equitable remedies. Judgment affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.